Citation Nr: 1045313	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for service-connected posttraumatic stress disorder (PTSD) for 
the period of June 6, 2000, through January 20, 2001.

2.  Entitlement to an initial evaluation in excess of 70 percent 
for service-connected PTSD for the period of January 26, 2001, 
through October 23, 2002.

3.  Entitlement to an initial evaluation in excess of 70 percent 
for service-connected PTSD for the period of February 1, 2003, 
through June 28, 2004.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his spouse testified in a Travel Board hearing 
before a Veterans Law Judge in May 2006 from Newark, New Jersey; 
a transcript of that hearing is associated with the claims file.  
The Board notes that that Veterans Law Judge is no longer with 
the Board.  The Veteran was so informed in March 2010, and in a 
March 2010 response the Veteran stated that he did not wish to 
appear at another hearing.

This matter was previously before the Board in May 2007.  At that 
time, it was determined that, from the Veteran's correspondence 
of record, he had intended to appeal the initial award of service 
connection for PTSD that had been issued by the RO in November 
2000.  Thus the issue was characterized as an initial rating 
claim.  The initial award was 30 percent, from June 6, 2000, 
which the RO granted in a November 2000 decision.  In September 
2001, the RO issued another decision, which granted an increase 
to 50 percent, effective from March 26, 2001.   In a subsequent 
June 2003 rating action, the RO increased the PTSD evaluation to 
70 percent, effective from October 31, 2002; 100 percent from 
December 3, 2002 due to hospitalization over 21 days; and 70 
percent from February 1, 2003.  

In the Board's May 2007 decision, an effective date prior to June 
6, 2000, was denied.  Then, with respect to the Veteran's rating, 
the Board confirmed the 30 percent evaluation for the period up 
to January 20, 2001.  Then, a 100 percent evaluation was granted 
as of January 21, 2001, until January 26, 2001, at which time a 
70 percent rating was assigned.  The Board then awarded a staged 
100 percent rating as of October 24, 2002.  A rating in excess of 
70 percent was denied, however, for the period beginning February 
1, 2003 to June 28, 2004.  Effective June 29, 2004, through 
October 31, 2004, a 100 percent increase was again awarded.  From 
November 1, 2004, the Board denied a rating higher than 70 
percent.

The Veteran timely appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court), and the Secretary 
of Veterans Affairs and the Veteran agreed to jointly remand the 
case back to the Board in a June 2008 order.  

Following its return from the Court, the Board remanded the case 
in October 2008 for further development.  The case was again 
returned to the Board in April 2010, when it was decided that the 
Veteran's PTSD was entitled to a 100 percent evaluation beginning 
November 1, 2004, but that the issues above needed to be remanded 
in order for further development-specifically, the Trenton, New 
Jersey, Vet Center records had not been obtained.  

Regrettably, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Board notes that in its April 2010 remand, it requested that 
the Trenton Vet Center (Vet Center) records be obtained and 
associated with the claims file.  The Board observes that notices 
were sent to the Vet Center in June and July 2010.  In response 
to such correspondence, a June 2010 letter from D.L.J., a Vet 
Center Counselor, was submitted.  That letter indicated that the 
Veteran had been receiving services at the Vet Center from "1999 
to present."  The Vet Center also sent records indicating that 
the Veteran had first contact with the Vet Center in March 2001, 
with a PTSD assessment date of August 2006.  The Vet Center 
provided treatment records for the Veteran from July 2009 through 
June 2010.  

Based on the foregoing information, the Board finds it unclear as 
to whether all of the available Vet Center records have been 
obtained and associated with the claims file.  Specifically, the 
Vet Center records submitted do not pertain to the periods of 
time which are on appeal.  Moreover, the records obtained appear 
to contain conflicting information as to when the Veteran first 
began treatment with the Vet Center.  In any regard, given that 
the Vet Center records that were obtained indicate that 
additional relevant records may be available that have not been 
associated with the claims file, the Board finds that VA's duty 
to assist has not been fully completed in this case, and a remand 
for clarification and for those records to be obtained, if 
possible, is necessary in this case.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim); Dunn v. West, 
11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA 
facilities for the purposes of the duty to assist in obtaining 
records).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify with the Trenton, New 
Jersey, VA Vet Center and Readjustment 
Counseling Service whether all of the 
relevant and available records have been 
obtained, and procure and associate with the 
claims file any outstanding, relevant 
treatment records that are not currently of 
record.  The RO/AMC should specifically focus 
on obtaining any treatment records from the 
period of 1999 through 2004, as those records 
would be the most pertinent to the Veteran's 
increased evaluation claims on appeal.  

The RO/AMC should specifically ask the 
Vet Center to verify that all records in 
their possession have been obtained.  

If such records are unavailable, or the 
records which have been provided 
represent the full and complete record 
of the Veteran's treatment at the Vet 
Center facility and no other records can 
be obtained which pertain to the time 
periods on appeal, such should be 
specifically noted in the record and the 
Veteran should be so informed.  

2.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claims increased 
initial evaluations for service-connected 
PTSD.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


